Hurd, J.
This is an appeal on questions of law from a judgment of the Probate Court in an action to construe the will of Carl D. Thomas, deceased.
The pertinent facts were stipulated in the trial court.
Carl D. Thomas died March 16, 1960 and his will was duly admitted to probate on April 11, 1960. The Inventory and Appraisement was filed and shows that decedent died owning a 13/14th’s interest in real property on Lorain Avenue, Cleveland, Ohio, valued at $25,500 and total personal property valued at $6,803.13.
The decedent’s will was executed August 28, 1953. At the time of execution, his mother, three brothers and four sisters were living. In his will he named only three of these — a brother, Frank J. Thomas, another brother, Walter Thomas, and Florence Thomas, a sister. At the time of his decease, on March 16,1960, he had but one brother and three sisters living. Frank J. Thomas and Florence Thomas, both of whom were named in the will, predeceased him. Walter Thomas was the sole survivor of the three named in the will.
Items Two and Three of the decedent’s will are the principal items for interpretation:
“Item 2. I give, and devise my interest in real estate known as 17506 Lorain Avenue,' Cleveland, Ohio, and further known as Sub Lots 3 and 4 in Paul Allien Subdivision (Yol. 63, Page 36 of Records) as follows:
Six-sevenths (6/7ths) to my brother, Frank J. Thomas,
One-seventh (l/7th) to my brother, Walter Thomas, absolutely and in fee simple.
“Item 3. All the rest, residue and remainder of my estate, real and personal of every kind and description which I own or have a right to dispose of I give, devise and bequeath to my brother, Frank J. Thomas. In the event of his predecease, the residue of my estate shall pass to my brother, Walter Thomas, and my sister, Florence Thomas, in equal share.”
The executor in his petition seeks construction and direction which he presents in two questions as follows:
“1. Does the six-sevenths (6/7ths) provision of Item 2 lapse due to the predecease of Frank J. Thomas and thus become intestate property and descend'by the law of intestate *359succession or does it pass under Item 3 as part of the residuary estate ?
“2. Does the share of the estate described in Item 3 as passing to Walter Thomas and Florence Thomas in equal shares now pass to Walter Thomas as a whole interest or does the share Florence Thomas would have inherited had she survived pass by the law of intestate succession?”
The Probate Court held as to the first issue that the interest of Frank Thomas, deceased, should pass and descend in fee simple under the law of intestate succession to his heirs at law, Gertrude Loeb, Sybill Coven, Louise Warder and Walter Thomas. The court held as to the second issue that it having been stipulated by agreement of counsel that Florence Thomas died without issue, the question of the share of the estate described in Item 3 as passing to Walter and Florence Thomas, in equal shares, was answered by the determination of the first issue.
The appeal is brought to this court by the executor who assigns as error the following:
“1. The court erred in determination that lapsed devise passed as intestate property.
“2. The court erred in determination that interest of predeceased residuary legatee and devisee passed as intestate property.”
The appeal by Walter E. Thomas assigns as error the following :
“1. That the decision of the court is contrary to law.
“2. That the decision of the court is against the manifest weight of the evidence and is without sufficient proof to warrant such finding.
“3. That the decision of the court as to question No. 2 is answered only inferentially. ”
The Probate Court, in arriving at a decision, assumed that the intention of the testator was to limit his residuary clause to a particular fund, namely, after acquired property, as well as the residue of his personal estate. We think this is an unwarranted assumption. By holding that the one-half share of his estate remaining after the death of Frank J. Thomas excludes Walter Thomas, who is specifically named as a legatee *360and devisee in an equal share with Florence Thomas, deceased, the court fails to give consideration to the testator’s intention, as specifically expressed in the residuary clause as set forth in Item 3 of the will above quoted. The testator stated in his will the words: “All the rest, residue and remainder of my estate, real and personal, of every kind and description which I own or have a right to dispose of * * Therefore, it is obvious that he intended to include all of the property which he had the right to dispose of at the time of his decease. We hold that the residuary clause is a general residuary clause and that the testator stated unequivocally therein, in words that cannot be misunderstood, that in the event that his brother, Frank Thomas, predeceased him, that portion of the remainder of his estate, both real and personal, of every kind and description, should pass to his brother, Walter Thomas, and his sister, Florence Thomas, in equal shares.
The Probate Court, while stating that in ascertaining the testator’s intention, it must look to the words and their use, nevertheless disregarded the clear intent of the testator and the words used by him when it excluded Walter Thomas, who, under the residuary clause, was clearly entitled to at least one-half of the real estate which had been devised to Frank Thomas, and any other property which he had the right to dispose of at the time of his decease. This would have entitled Walter Thomas to at least three-sevenths of the real estate which had been devised to Frank Thomas, in addition to the one-seventh specifically devised to him. Therefore, we hold, in answering the first question posed above, that the assignments of error of both the executor and Walter Thomas must be sustained and that the court committed error prejudicial to the rights of the appellants in holding contrary to the plain words of the will that the deceased wished to have his brother, Walter Thomas, and his sister, Florence Thomas, share equally in the event that his brother, Frank Thomas, predeceased him. This is so clearly set forth in the will that we think the citation of authorities is entirely unnecessary in deciding this particular question.
Coming now to a consideration of the second question posed above, the latest authoritative decision on this subject is Commerce Natl. Bank of Toledo v. Browning, 158 Ohio St., *36154, 107 N. E. 2d, 120, (1952). Although the facts in that case are dissimilar to the facts in the case at bar, they presented the Supreme Court of Ohio with almost the identical question which we are called upon to decide in this case. The will in both cases contained a general residuary provision and a portion of this provision lapsed or became ineffective. Thus the Supreme Court had to decide whether the lapsed portion of the residue would pass as intestate property or whether it would pass under the residuary provision to other persons entitled thereunder. The Supreme Court held as appears in the syllabus :
“Where a will contains general residuary provisions for disposition of any and all of the testator’s property not disposed of by other provisions of the will, if a bequest or devise of a part of the residue lapses or is otherwise ineffective, that part of the residue, except as provided by statute and in the absence of provisions of the will or surrounding circumstances justifying the conclusion that the testator expressed a different intention, will ordinarily pass under such residuary provisions of the will to any other parties entitled thereunder to portions of the residue, instead of passing as intestate property.”
In an annotation contained in 36 A. L. R. 2d, 1117, “Devolution of Lapsed Portion of Residuary Estate,” it is stated that there is a majority and a minority rule throughout the United States. At page 1121, we find the following: “In a minority of jurisdictions the rule which ordinarily results in a partial intestacy has been departed from or distinctly rejected.” The annotation further states: “Ohio has recently joined this minority” and cites Commerce Natl. Bank of Toledo v. Browning, supra. This being the latest decision of our Supreme Court on this subject, we feel that this court is bound to follow it.
Again we call attention to the residuary clause which very definitely includes property which the testator had the right to dispose of at the time of his decease. This would include the interest of the real property set forth in the will and any other property, whether described or not. This conclusion is also in harmony with the decision of the Court of Appeals of the Second District, in Collins v. Patton, 64 Ohio Law Abs., 518, 113 N. E. 2d, 100, wherein it is held, as appears by paragraph one of the headnote:
*362“A general residuary clause of a will is one which disposes of that part of the testator’s estate, including lapsed, illegal or ineffective bequests or devises, which remains after the satisfaction of all previous bequests and devises.”
We also conclude that the so-called “anti-lapse” statute is applicable. Section 2107.52, Revised Code, entitled “Death of devisee or legatee” reads in part as follows:
“* * * If the testator devised a residuary estate or the entire estate after debts, other legacies and devises, general or specific, or an interest less than a fee or absolute ownership to such devisee and relatives of the testator and such devisee leaves no issue, the estate devised shall vest in such other devisees surviving the testator in such proportions as the testamentary share of each devisee in the devised property bears to the total of the shares of all of the surviving devisees, unless a different disposition is made or required by the will.”
We think this has application to the instant case because the testator willed the residue of his property upon the predecease of Frank Thomas to his brother, Walter Thomas, and to his sister, Florence Thomas, in equal shares, and Florence having died without issue, Florence’s share will go by the force of the statute to the surviving brother, Walter Thomas. For a very able discussion of this subject, see “The Ohio Anti-Lapse Statute” by Professor Robert C. Bensing, 28 Univ. of Cincinnati Law Rev., page 1, at page 25, et seq.
Counsel for the appellees relies heavily on the case of Davis v. Davis, 62 Ohio St., 411, 57 N. E., 317, which we have examined very carefully and have reached the conclusion that it must be distinguished from the instant case. In the Davis case, there were three specific legacies to charitable institutions which were void by reason of the decedent having died within one year from the date of making his will. Also the decedent left an adopted child as well as certain other relatives. The decedent then directed that his livestock, farming equipment and business be sold and with the proceeds of such sale, his debts were to be paid and the balance was to be divided among certain named individuals. It is clear that the ‘ ‘ balance ’ ’ refers to the net amount left after the sale of the specifically itemized assets and cannot, in our opinion, be construed as a general residuary clause. The *363Supreme Court, in referring to this “balance,” used tbe words “tbe so-called residuary legatees,” and stated that it was not “tbe general residuum of all tbe testator’s estate but only what remained of a particular fund derived from specified sources, after deducting therefrom the amount of the charitable legacies and certain other charges upon it.” See page 414. This case was decided in April 1900 and while the syllabus refers to a residuary clause, it is fundamental that the syllabus must be read in conjunction with the facts of the case. It appears that the “balance” in the Davis case cannot be construed as a general residuary clause and, hence, is not applicable to the facts in the instant case where there is a general residuary clause.
Considering the will as a whole, and also ascertaining the testator’s intention by considering the words and their use and that the testator did not give any recognition to his three sisters, including Louise Warder who was a witness to his will, we must conclude, as to the second issue above stated, that the share of the estate described in the general residuary clause as passing to Walter Thomas and Florence Thomas in equal shares, now passes to Walter Thomas as a whole interest and Florence’s share does not pass by the law of intestate succession.
For the reasons stated, we hold that the assignments of error must be sustained as to the second question posed above because under the great weight of Ohio law, Walter Thomas will take the share which his sister, Florence Thomas, would have taken had she survived the testator.
The judgment of the Probate Court, therefore, must be reversed as contrary to law, and the cause remanded with instructions to enter final judgment for appellants not inconsistent with this opinion.
Kovachy, P. J., concurs.
Skeel, J., dissents.